Title: From George Washington to Jonathan Boucher, 2–9 June 1770
From: Washington, George
To: Boucher, Jonathan



Revd Sir
Williamsburg June 2d [–9] 1770

Your favour of the 21st Ulto containing very judicious remarks on the advantages of Travelling (to youth who have a turn to Improvement) served to convince me of the Utility of the measure. but when I came to converse with sevl Gentlemen who have had some experience of the expence, and of whose judgments I entertaind a better opinion of than my own, I find myself embarrassed; Not because I have met with any, who think the measure a bad one, or who disapprove of your Plan; but on Acct of the expence: being assured that not less than fifteen or £1600 pr Ann. (as he Jacky woud set out with a charge of £500) woud be sufficient to defray his expences; which Sum, as it woud exceed his Income, & consequently break in upon the Capitol, might be deemd Imprudent in me to allow, without the Sanction of the Court: who are the constitutional Guardians of Orphans, & before whom, all Accts of this Nature are to be passed—These opinion’s corrisponding so exactly with the doubts I expressed to you in a former Letter, obliges me to add, that I am sorry it is not in my power to give you a definitive answer on this head, at this time. But be assured, that if it can be accomplishd in such a manner as to exculpate me, & without too great a load of expense, it will always meet with my ready & hearty concurrance.
 


June 9th

I have detaind this Letter till today, in expectation of hearing from Mrs Washington; but the Post coming in without any Letter from her, I cannot withhold it any longer, as you talk’d of leaving Annapolis by the middle of this Month. If you called at Mount Vernon in your way to Maryland, you are doubtless apprisd of her Sentiments in respect to Jackys living with you at Annapolis—if you did not I can venture to say that her opinion will coincide with mine, & that you know, is to continue him under your care[.] I must beg the favour of you therefore to have him boarded in the same House with yourself and to regard him with an attentive eye as this is the time to Impress him with Sentiments on wch his future good may chiefly depend. I must also beg the favour of you to have him fix’d to his Schooling again as soon as possible, as every moment now lost is scarce to be regaind and inasmuch as I find his Mind relaxes from study and he returns to it more or less reluctantly in proportion to his absence from it. With very great respect I remain Revd Sir Yr Most Obedt & Most Hble Servt

Go: Washington

